Title: From Thomas Jefferson to Thomas Beale Ewell, 28 October 1805
From: Jefferson, Thomas
To: Ewell, Thomas Beale


                  
                     Sir
                     
                     Washington Oct. 28. 05.
                  
                  I now return you the papers which were inclosed in yours of the 26th. and saw with pleasure the testimonials in your favor given by persons worthy of so high confidence. it is with regret I learn that you do not enter into business as speedily as your wishes & circumstances require; & with the greater regret as I do not see any thing within the pale of the government which can offer you aid either effectual or prompt. you know Sir that in my gift are only the high offices of the government. (the place of my private Secretary is filled). these high officers appoint those immediately subordinate only, the latter disposing of everything under them—there are indeed in the gift of the heads of departments the clerkships in their immediate offices; but these are always full, and it is really a misfortune for a young man to get into them. they offer a bare subsistence without a hope of rising, & occupy all the important hours of every day. I should suppose that a young Physician would find it easiest to get into immediate practice in a good position in the country. I think I have hardly known one to fail of immediate employment in those situations. they are laborious; but after furnishing the practitioner with experience & some means of subsistence in advance, he is able to remove to a city where the practice is easier, and where experience & reputation will place him more on a footing with the established practitioners. however I doubt not you have anticipated these suggestions and decided on them on better information than I possessed altho’ my dispositions are very real to aid you by any suitable appointment which might occur; yet there is so little probability of such an occurrence that I should do you an injury by exciting false hopes. the expression of that disposition is the only thing gratifying to my mind which I can offer with my friendly salutations & assurances of respect
                  
                     Th: Jefferson
                     
                  
               